UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2016



TOMMY RAY COMBS,

                                              Plaintiff - Appellant,

          versus


ASHE COUNTY HEALTH DEPARTMENT, a group of de-
fendants consisting of Ashe County Health
Department, Mary Elizabeth Lyon Smith, M.D.,
former director Carl Tuttle, present director
Daniel Staley, Wanda Elliott, nurses super-
visor, Governor James B. Hunt, Charles D.
Reed, State Pharmacist, H. David Bruton, M.D.,
Secretary of Department of Health and Human
Services of N.C., Betty Chisley, Department of
Civil Rights Office of DHHS, Washington, DC,
Congressman Richard Burr, Kathy B. Manship,
Leslie J. Mann, Marie A. Chretien,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-99-64-5-V)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Tommy Ray Combs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tommy Ray Combs appeals the district court’s order dismissing

his action filed pursuant to the Americans with Disabilities Act

for failure to state a claim upon which relief can be granted.    We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See Combs v. Ashe County Health Dep’t, No. CA-

99-64-5-V (W.D.N.C. July 12, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2